On order of the Court, this is to advise that the Court is considering a proposal to amend GCR 1963, 790. Before determining whether it should be adopted, changed before adoption, or rejected, this notice is given to afford any interested person the opportunity to comment on the form or the merits of the proposal, the text of which is as follows:
(The present language is to be repealed and replaced by the following language unless otherwise indicated below:)
Rule 790. Pretrial Release.
.1 — .3 (Unchanged.)
.4 Money Bail; Satisfaction of Money Bail.
(a) (Unchanged.)
(b) If the court finds that the defendant’s appearance cannot otherwise be assured, it may require the defendant to post a surety bond, or cash in the full amount of the bail. In making this finding, the court shall consider the factors listed in subrule .5 and state the reasons why a surety bond, or cash in the full amount of the bail, is necessary.
(c) Unless the court requires monetary bail as provided in subrule (b), the court shall advise the defendant of the option to satisfy the monetary requirement of bail under (1) or (2).
(1) The defendant may post cash or its equivalent in the full amount of the bail set by the court, or a surety bond, written by a licensed surety bondsman.
(2) (Unchanged.)
.5 (Unchanged.)
.6 Termination of Money Bail.
*1121(a) If the conditions of the bail are met and the defendant is discharged from all obligations in the case, the court shall discharge the surety, return the cash (or its equivalent) posted in the full amount of the bail, or return 90 percent of the deposited money and retain 10 percent if there has been a deposit of 10 percent of the bail, whichever is applicable.
(b) -(c) (Unchanged.)
.7 (Unchanged.)
Publication of this proposal does not mean that the Court will issue an order on the subject, nor does it imply probable adoption in its present form. Timely comments will be substantively considered and your assistance is appreciated by the Court.
A copy of this order will be given to the secretary of the State Bar and to the State Court Administrator so that they can make the notifications specified in GCR 1963, 933. Comments on this proposal may be sent to the Supreme Court clerk within 60 days after it is published in the State Bar Journal.
Staff Comment: The proposed changes would require the court to advise the defendant of the option to post cash, a 10 percent deposit, or a surety bond under GCR 1963, 790.4(c) and allow a defendant to post cash in the full amount of the bail in lieu of surety bond under GCR 790.4(b). The posting of the equivalent of cash would be permitted under the change; GCR 790.6 makes explicit that the judge is to return cash posted in the full amount when a defendant fulfills the obligations of the bail as stated in GCR 790.6.
The staff comment is published only for the benefit of the bench and bar and is not an authoritative construction by the Court.